Citation Nr: 9913693	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bone 
cyst, right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The rating of the veteran's bone cyst, right shoulder was 
increased to 10 percent disabling by a rating decision dated 
in August 1998.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In December 1998, the veteran, through his representative, 
expressed disagreement with the effective date of the 10 
percent evaluation.  Later that month the RO issued a 
statement of the case as to that issue.  The veteran has not 
submitted a substantive appeal in response to the statement 
of the case.  The Board cannot adjudicate a claim for which 
an appeal has not perfected.  An appeal is not perfected in 
the absence of a substantive appeal.  Fenderson v. West, 12 
Vet. App. 119, 131 (1999).

In the August 1998, rating decision, the RO denied 
entitlement to service connection for major depression.  In a 
statement received in November 1998, the veteran expressed 
disagreement with the denial of service connection for 
depression.  The RO has not issued a statement of the case in 
response to the notice of disagreement.  This issue will be 
considered in the remand portion of the decision. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



REMAND

The most recent examination to evaluate the severity of the 
veteran's service connected shoulder disability was in April 
1998.  The examiner reported that the veteran could flex the 
right arm to 170 degrees but had moderate pain on motion.  
The Court has interpreted the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) as requiring that the Board, in 
evaluating disability based on limitation of motion, consider 
whether that disability is manifested by weakened movement, 
excess fatigability, or incoordination.  The Court has 
further held that such determinations should, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The current examination does not show whether there is excess 
fatigability, or incoordination.  It does not show whether 
there is any additional degree of motion loss due to 
weakness, excess fatigability or incoordination.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disability since September 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded an 
appropriate examination in order to 
evaluate the current severity of the 
veteran's right shoulder disability.  The 
examiner should review the claims folder 
before completing the examination.  The 
examiner should determine whether the 
right shoulder disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also report whether there 
is evidence of nonunion, malunion, or 
dislocation in the right shoulder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should specifically 
issue a supplemental statement of the 
case as to the issue of entitlement to 
service connection for major depression.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

